DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: photothermal substrate
Species A-1: the photothermal substrate is a single layer as shown in Figs. 6(1) and 6(2) (paragraph 0041);
Species A-2: the photothermal substrate is a laminated substrate with multiple layers as shown in Figs. 6(3) and 6(4) (paragraph 0041).
Species B: thermoelectric module structure
Species B-1: the module embodiment of Fig. 7 with only the photothermal substrate (paragraphs 0048-0049); 
Species B-2: the module embodiment of Fig. 8 with the photothermal substrate and a flat support substrate (paragraphs 0061-0062);
Species B-3: the module embodiment of Figs. 10 with the photothermal substrate and a support substrate with a plurality of grooves (paragraphs 0076-0078)

Species C: support substrate
Species C-1: the support substrate is a single layer as shown in Fig. 9(1) (paragraph 0078);
Species C-2: the support substrate is a laminated substrate with multiple layers as shown in Fig. 9(2) (paragraph 0078).
Applicant is required, in reply to this action, to elect a single species (i.e. one of Species A and Species B, and one of Species C if Species B-2 or B-3 are selected) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 appears generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A, B, and C lack unity of invention because even though the inventions of these groups require the technical feature of the limitations in common between the various species, , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakaya (US PG Publication 2014/0174495 A1; hereinafter “Nakaya”).  
Regarding claim 1, Nakaya teaches a thermoelectric conversion module (abstract and Fig. 1) comprises at least a thermoelectric conversion module-element in which charge-transport-type thermoelectric conversion elements are formed (Fig. 1) and a photothermal conversion substrate containing photothermal conversion material (conductive substrate 2 formed of metal, therefore capable of absorbing light and converting to heat/thermal energy; paragraph 0087), wherein the thermoelectric conversion module-element comprises an insulating substrate (insulating layer 9; paragraphs 0084 and 0098), and n-type and/or p-type charge-transport-type thermoelectric conversion elements are formed on the insulating substrate (thermoelectric conversion element 1A; paragraph 0084), wherein the charge-transport-type thermoelectric conversion element comprises a charge transport layer (5A, 5B; paragraph 0084) and thermoelectric conversion material layers (3N, 3P; paragraph 0084) and electrodes (electrodes 8A/8B; paragraph 0084), wherein the charge transport layer comprises a sheet-like n-type charge transport layer treated to dope charge-donating material so as to give an n-type semiconductor property or a sheet-like p-type charge transport layer treated to dope charge-accepting material so as to give a p-type semiconductor property (paragraphs 0054-0057), and wherein the photothermal conversion substrate is disposed so that it absorbs external light and converts it into heat and transfers the heat to the electrodes or the thermoelectric conversion material layers disposed on the charge transport layers (conductive substrate 2 disposed on the underside/outside of the device, and therefore able to receive 
Accordingly, the limitations in common between the groups of the application is anticipated or obvious in view of the prior art. Because of this, there is no special technical feature shared between the groups as there is no contribution over the prior art, and therefore no unity of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726